Case 1:19-cv-00604-MSM-LDA Document 16 Filed 02/09/20 Page 1 of 9 PageID #: 106




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF RHODE ISLAND

  CITIMORTGAGE, INC.

       VS                              CA NO. 19-CV-604-MSM-LDA

 PAUL O. BOGHOSSIAN, III et al

                                 ANSWER OF DEFENDANTS



 1.    Denied

 2.    Admit

 3.    Admit

 4.    Admit

 5.    Admit

 6.    Admit

 7.    Admit

 8.    Admit

 9.    Admit

 10.   Admit

 11. Denied that there is jurisdiction in regard to Count I, Count II and Count IV.
 The amount in controversy in regard to these counts is less than $75,000.00.

 12.   Admit

 13.   Admit


                                         1
Case 1:19-cv-00604-MSM-LDA Document 16 Filed 02/09/20 Page 2 of 9 PageID #: 107




 14.   Denied

 15.   Admit

 16.   Admit

 17.   Admit

 18.   Admit

 19.   Admit

 20. Admit that a promissory note was signed. Denied that the promissory note is
 a true and genuine copy. Denied as to all other allegations of the paragraph. Denied
 that the promissory note was made payable to Plaintiff.

 21. Admit that a note was signed. Denied that Exhibit A is a copy of the note.
 Denied that the note was payable to the Order of Plaintiff.

 22.   Denied

 23.   Denied

 24.   Denied.

 25.   Denied

 26. Admitted that a Petition for an Administrative Subdivision was filed with the
 Town of Jamestown. Denied as to the remainder of this paragraph.

 27. Admit that the Town of Jamestown took certain action regarding the
 subdivision. Denied as to the remainder of the paragraph.

 28.   Denied

 29. Admit that this deed has been recorded and contains certain language.
 Denied as to any interpretation of the deed or the remainder of this paragraph.

 30.   Admit


                                          2
Case 1:19-cv-00604-MSM-LDA Document 16 Filed 02/09/20 Page 3 of 9 PageID #: 108




 31. Admit that this deed has been recorded and contains certain language.
 Denied as to any interpretation of the deed or the remainder of this paragraph.

 32.   Admit

 33. Admit that this deed has been recorded and contains certain language.
 Denied as to any interpretation of the deed or the remainder of this paragraph.

 34.   Admit

 35. Admit that this deed has been recorded and contains certain language.
 Denied as to any interpretation of the deed or the remainder of this paragraph.

 36.   Denied

 37. Admit that payment on the note is in arrears. Denied that a default pursuant
 to the terms of the mortgage has been declared.

 38.   Denied

 39. Denied that a default has been declared pursuant to the terms of the
 mortgage.

 40.   The responses to paragraphs 1-39 are restated.

 41.   Denied

 42.   Denied

 43.   Denied

 44.   Denied

 45.   Denied

 46.   This is not an allegation but is a request for relief and is Denied.

 47.   The responses to paragraphs 1-46 are restated.

 48.   Denied
                                           3
Case 1:19-cv-00604-MSM-LDA Document 16 Filed 02/09/20 Page 4 of 9 PageID #: 109




 49.   Denied

 50.   Denied

 51.   Denied

 52.   Denied

 53.   Denied

 54.   Denied

 55.   Denied

 56.   This is not an allegation but is a request for relief and is Denied.

 57.   The responses to paragraphs 1-56 are restated.

 58. Admit that the parties which signed the mortgage and note are in arrears,
 Denied as to the remainder of this paragraph

 59.   Denied

 60.   Denied

 61.   The responses to paragraphs 1-60 are restated.

 62.   Denied

 63.   Denied



       First Affirmative Defense

       Plaintiff’s complaint fails to state a claim upon which relief may be granted.




                                           4
Case 1:19-cv-00604-MSM-LDA Document 16 Filed 02/09/20 Page 5 of 9 PageID #: 110




       Second Affirmative Defense

       The Plaintiff has no interest in the note or the mortgage as the owner of the
 note was identified by the subservicer of the mortgage loan, Cenlar, on July 29,
 2019 responded to a Truth In Lending Request and a Request for Information on
 July 29, 2019 and identified Manufacturers and Traders Trust A/k/a M & T Bank
 s/b/m Hudson City Bank as the owner of the mortgage note, as indicated by
 Exhibit A attached to this Answer.

       Third Affirmative Defense

     Plaintiff was not the real party in interest on the date this action was
 commenced and is not shown to be authorized to bring this action.


       Fourth Affirmative Defense

         Plaintiff has charged and/or collected payments from Defendants for
 attorney fees, legal fees, foreclosure costs, late charges, property inspection fees,
 title search expenses, filing fees, broker price opinions, appraisal fees, and other
 charges and advances, and predatory lending fees and charges that are not
 authorized by or in conformity with the terms of the subject note and mortgage
 Plaintiff wrongfully added and continues to unilaterally add these illegal charges to
 the balance Plaintiff claims is due and owing under the subject note and mortgage.

       Fifth Affirmative Defense

       The promissory note was never endorsed and negotiated pursuant of the
 provisions of the Uniform Commercial Code.

       Sixth Affirmative Defense

      Plaintiff did not accelerate the mortgage pursuant to the terms of the
 mortgage, prior the filing of this action.

       Seventh Defense

 The provisions of paragraph 22 of the mortgage were not complied with before any
 alleged acceleration of the loan was declared.


                                           5
Case 1:19-cv-00604-MSM-LDA Document 16 Filed 02/09/20 Page 6 of 9 PageID #: 111




              Eighth Affirmative Defense

      Plaintiff has failed to provide an original endorsed promissory note and
 mortgage as to file a foreclosure suit.

       Ninth Affirmative Defense

        The Plaintiff’s complaint was not verified with a person with any personal
 knowledge or information regarding the matters that the Plaintiff purported to
 assert. The allegations asserted as true were not sworn to under oath.

       Tenth Affirmative Defense

        The amount in controversy regarding any claims against Jennifer
 Boghossian and Paul Boghossian regarding the lot referenced in Counts I, II and
 IV and any foreclosure in Count III against this lot do not support diversity
 jurisdiction as the property in question has a value less than $75,000.00.

       Eleventh Affirmative Defense

       The owner of the note and mortgage has not been joined in this action.

       Twelfth Affirmative Defense

      The Plaintiff lacks standing to enforce the zoning ordinance of the Town of
 Jamestown.

       Thirteenth Affirmative Defense

        The Plaintiff has not alleged that it is the owner of the mortgage and note
 and is entitled to any proceeds from the promissory note.

       Fourteenth Affirmative Defense

       The complaint seeks relief for a nonexistent and speculative harm which has
 not occurred.




                                           6
Case 1:19-cv-00604-MSM-LDA Document 16 Filed 02/09/20 Page 7 of 9 PageID #: 112




       Fifteenth Affirmative Defense

       Book 503 Page 105A was not attached to the mortgage when the Defendants
 signed the document. It was attached by a third party after the document was
 originally recorded in the Land Evidence records of the Town of Jamestown on
 October 2, 2002 and after October 3, 2003 at 8:40 AM when a document was
 recorded on October 3, 2003 at Book 503 Page 106. A copy of this document is
 attached as Exhibit B. This page was added because when the document was
 recorded on October 2, 2002, it did not contain a description of the property
 conveyed.

       Sixteenth Affirmative Defense

 Exhibit B, referenced as a mortgage, did not grant any property to Plaintiff. No
 description was attached to it when it was executed and the grantee in the
 purported mortgage was Citimortgage, Inc., a Savings Bank organized under the
 laws of the State of Delaware, not this Plaintiff a corporation organized under the
 laws of New York.

       Seventeenth Affirmative Defense

       The original note of Defendant has been lost and cannot be enforced.

       Eighteenth Affirmative Defense


       Defendants deny that this plaintiff has stated a cause of action for
 foreclosure because on the date this lawsuit was filed the Plaintiff was not the true
 owner of the claim sued upon, is not the real party in interest and is not shown to
 be authorized to bring this foreclosure action.

       Nineteenth Affirmative Defense

     Plaintiff was not the real party in interest on the date this action was
 commenced and is not shown to be authorized to bring this action.

       Twentieth Affirmative Defense

        There is no chain of title of the mortgage assigning it to the Plaintiff, by
 duly executed assignments of the mortgage and endorsements of the note.


                                            7
Case 1:19-cv-00604-MSM-LDA Document 16 Filed 02/09/20 Page 8 of 9 PageID #: 113




       Twenty First Affirmative Defense

        The Plaintiff comes to court with unclean hands and is prohibited by reason
 thereof from obtaining the equitable relief of foreclosure from this Court. As a
 matter of equity, this Court should refuse to foreclose this mortgage because
 acceleration of the note would be inequitable, unjust, and the circumstances of this
 case render acceleration unconscionable.


       Twenty Second Affirmative Defense

       Plaintiff lacks proper standing to bring a cause of action and reestablish the
 promissory note pursuant to R.I.G.L.§§ 6A-3-301, 6A-3-305, 6A-3-308, and 6A-
 3-309.

       Twenty Third Affirmative Defense

       Plaintiff did not accelerate the mortgage, prior to the filing of this action.

       Twenty Fourth Affirmative Defense

      The Plaintiff did not allege that it was the owner of the mortgage and the
 owner of the promissory note or was acting as an agent for the owner of the note.

       Twenty Fifth Affirmative Defense

       The Defendants plead the affirmative defense of the Statute of Limitations
 regarding any action on the promissory note.

       Twenty Sixth Affirmative Defense

       The Defendants plead the affirmative defense of estoppel and Judicial
 Estoppel due to the claims and assertions in Newport Superior Court case number
 NC 2016-0027.




                                            8
Case 1:19-cv-00604-MSM-LDA Document 16 Filed 02/09/20 Page 9 of 9 PageID #: 114




          Wherefore Defendant demands Judgment in its favot plus attorney fees and
 costs.

 PAUL O. BOGHOSSIAN, III
 DAVID M. BOGHOSSIAN
 DAVID M. BOGHOSSIAN AS TRUSTEE OF
 THE ALEXANDER CHANDLER BOGHOSSIAN TRUST
 DAVID M. BOGHOSSIAN AS TRUSTEE
 OF THE ELIZABETH ARDEN BOGHOSSIAN TRUST
 JENNIFER BOGHOSSIAN

 By their Attorney,
                                                                 February 9, 2020


 /s/ John B. Ennis
 JOHN B. ENNIS, ESQ. #2135
 1200 Reservoir Avenue
 Cranston, RI 02920
 (401)943-9230
 Jbelaw75@gmail.com




 Defendants demand a Trial by Jury




                             CERTIFICATE OF SERVICE

 I hereby certify that I emailed a copy of this Answer to Krystle Tadesse, Joseph
 Farside and Jeffrey Ankrom on February 9, 2020

 /s/ John B. Ennis



                                           9
